DETAILED ACTION
This Office action is in reply to correspondence filed 29 June 2021 in regard to application no. 16/911,220.  Claims 5 and 11 have been cancelled.  Claims 1-4, 6-10 and 12-24 are pending, of which claims 6, 12-18 and 22-24 have been withdrawn from consideration.  Claims 1-4, 7-10 and 19-21 are considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 20 purports to depend from claim 5, but claim 5 has been cancelled.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claims 1-4, 7-10 and 19-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims are directed to statutory categories of invention, as each is directed to either a system (machine) or method (process).  The claim(s) recite(s) retrieving a device ID, communicating with another device, requesting a digital offer and providing information relevant to such an offer, presenting an advertisement, allowing a user to make a selection as to what to do after the advertisement has been presented, and then, only conditionally, communicating with the other device for a particular purpose (which is not positively claimed, as it is performed by a device outside the scope of the claimed invention).
Presenting an advertisement and allowing someone to react to it is the essence of advertising, one of the enumerated “[c]ertain methods of organizing human activity” deemed abstract.  Thus the claims recite an abstract idea.  Further, but for the inclusion of a generic computer and API, discussed below, nothing would foreclose the steps themselves from being performed mentally.  A person can receive offers, a “media ID” for an offer could be nothing more than the product name printed on a paper label, an advertisement can be spoken verbally, which is audio, a customer can select to save the coupon in a wallet, and a store clerk can tell another person to save a copy of the coupon somewhere else.  None of this presents any difficulty at all, and none implicates any technology beyond a pen and paper.

They do not apply the abstract idea “with, or by use of a particular machine”, MPEP § 2105.05(b), as a generic computer is not the particular machine envisioned.  They do not effect a “transformation or reduction of a particular article to a different state or thing”, MPEP § 2105.05(c), first because such information, being intangible, is not a particular article at all, and second because the claimed manipulation is neither transformative nor reductive; as the courts have pointed out, in the end, data are still data.
They do not apply the abstract idea “in some other meaningful way beyond generally linking [it] to a particular technological environment”, MPEP § 2105.05(e), as evidenced by the lack of algorithmic detail in the claims.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional claim elements, considered individually and as an ordered combination, do not amount to significantly more than the abstract idea.  The claim includes various “applications” and “buttons”, and a “video or audio player”, which are labelled software subcomponents.  The specification makes it clear, pg. 9, that nothing more than a “general-purpose computer” is required.
It only performs generic computer functions of manipulating information and sharing information with persons and/or other devices.  Generic computers performing generic computer functions, without an inventive concept, do not amount to significantly more than the abstract idea.  The type of information being manipulated does not impose meaningful limitations or render the idea less abstract.
The use of an API was well-understood, routine and conventional before the filing of the claimed invention.  For example, Jann et al. (U.S. Publication No. 2009/0199051) disclosed at that early date that his event-notification mechanism [title] used features of “APIs” that were by then “ubiquitous”. [0036] The applicant’s own use of APIs, described only in terms of their intended function with no hint as to how they perform such functions, further evidences their well-understood, routine and conventional nature.
The claim elements when considered as an ordered combination - that is, a generic computer performing a chronological sequence of abstract steps while using a well-understood, routine and conventional technique - does nothing more than when they are analyzed individually.  The other independent claim is simply a different embodiment but is likewise directed to a generic computer performing the same or a very similar process.
The dependent claims further do not amount to significantly more than the abstract idea: claims 2 and 8 consist entirely of nonfunctional printed matter, of no patentable significance and which in any case do not make the invention less abstract; claims 3, 4, 9 and 10 simply require continuing a previous step (playing of a media file), and claims 9-21 are simply further descriptive of the type of information being manipulated.
The claims are not patent eligible.  The Examiner has thoroughly reviewed the entire originally-filed application, including the specification and drawing sheets, and finds nothing likely sufficient to overcome this rejection.
For further guidance please see “2019 Revised Patent Subject Matter Eligibility Guidance”, 84 Fed. Reg. 50, 55 (7 January 2019), now incorporated into the MPEP as MPEP §2106.03 – 2106.07(c).
	
Response to Arguments
Applicant's arguments filed 29 June 2021 have been fully considered but they are not persuasive.  The Examiner notes that the present amendment has overcome the “statutory category” rejection made in the prior Office action, and this has been withdrawn; what remains in regard to § 101 are the “judicial exception” rejections, and it is the arguments in regard to these that will herein be addressed.
Contrary to the applicant’s assertion, pg. 11, the Examiner has not said, and does not say, that “a software implementation of any invention is necessarily not directed  to patent-eligible subject matter”.  The applicant on pg. 12 “disputes that the claims are directed to an abstract idea” under “Step 2A, Prong 1”, but this is not what prong one of step 2A asks.  The analysis in prong one of step 2A is merely whether a claim “recites”, that is, “sets forth or describes” an abstract idea.  The applicant simply goes directly into what is in the claims beyond “presenting an advertisement and allowing someone to react to it” without addressing the Examiner’s findings as to what the claims recite.  Contrary to the applicant’s assertion, the Examiner explicitly mapped the claims both to certain methods of organizing human activity and to mental steps, previously and above.
Whether the claims “go well beyond such use” is a part of the step 2A, prong two and step 2B inquiries and is not relevant to the discussion of what the claims recite.  As the applicant has not made any traversal of the Examiner’s finding of fact that the claims recite abstraction, the Examiner maintains the position that they do. 
In regard to prong two of step 2A, the inquiry as to whether the claims integrate the abstract idea into a practical application, that the invention “automates” a manual “process” does not suffice to confer patent eligibility.  See MPEP § 2106.05(a); “[m]ere automation of manual processes” is insufficient.
The applicant mentions several court cases but in each case the Examiner finds little technical similarity to the present invention.  “Saving offers for later use” is something that can be done, and routinely is done, with paper – clipping coupons for example – and, as explained and cited above, mere automation of a manual process does not confer patent eligibility per se.
The Examiner does not see how anything in any of the claims improves “computer functionality”, as at most they effect an improvement in a business process.  The applicant has not argued that the claims implicate a particular machine, transform matter, or go beyond generally linking the abstract idea to the technological environment of networked computers.
The applicant misapprehends the relevant case law when conflating novelty under § 102 with eligibility under § 101.  As the Federal Circuit put it in Two-Way Media v. Comcast, (Fed. Cir. 2017) “The novelty and nonobvious of the claims under §§ 102 and 103 does not bear on whether the claims are directed to patent eligible subject matter under § 101.” [pg. 8; emphasis added]
The preemption argument (“the claims clearly do not seek to tie up any judicial exception” was addressed by the Court in Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371 (Fed. Cir. 2016): “[w]here a patent’s claims are deemed only to disclose patent ineligible subject matter under the Mayo framework, as they are in this case, preemption concerns are fully addressed and made moot”. [pp. 14-15]
In regard to step 2B, that step addresses only additional, that is, non-abstract claim elements; recitation of the abstract steps performed by a generic computer is unavailing.  As the Court put it in BSG Tech LLC v. Buyseasons, Inc., 889 F.3d 1281, 1287 (Fed. Cir. 2018), “It has been clear since Alice that a claimed invention’s use of the ineligible concept to which it is directed cannot supply the inventive concept that renders the invention ‘significantly more’ than that ineligible concept”. [pg. 16]
The claims are not patent eligible and the rejection is maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT C ANDERSON whose telephone number is (571)270-7442.  The examiner can normally be reached on M-F 9:00 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on (303) 297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SCOTT C ANDERSON/           Primary Examiner, Art Unit 3694